          Case 1:20-cv-00586-NONE-SAB Document 15 Filed 08/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   CRYSTAL RICARDS, et al.                            Case No. 1:20-cv-00586-AWI-SAB

12                  Plaintiffs,         ORDER DIRECTING CLERK OF THE
                                        COURT TO TERMINATE FAMILY
13        v.                            HEALTHCARE NETWORK AND
                                        ELIZABETH ENDERTON AS
14   FAMILY HEALTHCARE NETWORK, et al., DEFENDANTS IN THIS MATTER

15                  Defendants.                         (ECF No. 13)

16

17          On April 23, 2020, Crystal Richards, Michael Richards and Caroline Cuellar

18 (“Plaintiffs”) filed this action against Family Healthcare Network, Elizabeth Enderton, the

19 United States of America, and Kaweah Delta Healthcare District. On August 6, 2020, the United
20 States of America filed a notice of substitution of the United States of America for Defendants

21 Family Healthcare Network and Elizabeth Enderton. (ECF No. 14.)

22          Pursuant to 28 U.S.C. § 2679, the exclusive remedy against an employee working in the

23 scope of his employment is against the United States. As relevant here, a non-profit private

24 entity receiving federal funds shall be deemed to be an employee of the Public Health Service

25 and the exclusive remedy shall be against the United States. 42 U.S.C. 233(g)(1)(A). “Upon

26 certification by the Attorney General that the defendant employee was acting within the scope of
27 his office or employment at the time of the incident out of which the claim arose, any civil action

28 or proceeding commenced upon such claim in a United States district court shall be deemed an


                                                    1
          Case 1:20-cv-00586-NONE-SAB Document 15 Filed 08/10/20 Page 2 of 2


 1 action against the United States under the provisions of this title and all references thereto, and

 2 the United States shall be substituted as the party defendant.” 28 U.S.C. § 2679(d)(1).

 3          The United States has filed a certification that the defendants named in this action,

 4 Family Healthcare Network and Elizabeth Enderton were deemed to be employees of the Public

 5 Health Service and were acting within the course and scope of their employment at the time of

 6 the incidents alleged in the complaint. (ECF No. 14-1.)

 7          Accordingly, pursuant to 28 U.S.C. § 2679, this action is proceeding against the United

 8 States of America and the Office of the Clerk is DIRECTED to terminate Family Healthcare

 9 Network and Elizabeth Enderton as defendants in this action. The matter shall hereafter be

10 entitled Richards, et al. v. United States of America, et al.

11
     IT IS SO ORDERED.
12

13 Dated:      August 10, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
